Title: From George Washington to Louis XVI, 14 March 1792
From: Washington, George
To: Louis XVI (of France)



Very great, good, and dear Friend and Ally.
[Philadelphia, 14 March 1792]

I receive as a new proof of friendship to the United States, the letter wherein you inform me that you have accepted the Constitution presented to you in the name of your nation, and according to which it is henceforth to be governed. On an event so important to your Kingdom, and so honorable to yourself, accept the offering of my sincere congratulations, and of the Sentiments of the Senate and Representatives of the United States expressed in their resolutions now enclosed.
We have watched, with the most friendly solicitude, the movements of your nation for the advancement of their happiness: we have regarded this great spectacle with the feelings natural to those who have themselves passed through like perils, and with sincere satisfaction, we have seen this second occasion proclaim your majesty, a second time, the friend and patron of the rights of mankind.
That yourself, your family and people, under the edifice which you have now completed, may repose at length in freedom, happiness and safety, shall be our constant prayer; and that God may ever have you, great and dear friend and Ally in his safe and holy keeping.
Written at Philadelphia, this fourteenth day of March 1792, and of our Independence the sixteenth. your faithful friend and Ally

George Washington.
By the PresidentThomas Jefferson.

